Citation Nr: 0100747	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946, and from February 1947 to August 1964.  He died in 
January 1998.  The appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which denied service connection 
for the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  A personal hearing before a traveling member of the 
Board (i.e. Travel Board hearing) was held in December 1999.  


FINDINGS OF FACT

1.  The veteran died many years after service as a result of 
adult respiratory distress syndrome.  

2.  His only established service-connected disabilities were 
bilateral hearing loss, a healed perforated tympanic 
membrane, and otitis media, nonsuppurative (all rated 
noncompensable), none of which played a role in his death.  

3.  The veteran's fatal adult respiratory distress syndrome 
was not present during service or for many years thereafter, 
and was not caused by any incident of service or by a 
service-connected disability.  

4.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

2.  The appellant does not meet the eligibility criteria for 
Chapter 35 educational benefits.  38 U.S.C.A. §§ 3500, 3501 
(West 1991); 38 C.F.R. § 3.807 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1944 to June 1946 
and from February 1947 to August 1964.  He died in January 
1998.  During his lifetime, his service-connected conditions 
included bilateral hearing loss, a healed perforated tympanic 
membrane, and otitis media, nonsuppurative.  Each disability 
was assigned a noncompensable evaluation.

A review of his service medical records is negative for 
treatment or diagnosis of heart, vascular or respiratory 
conditions.  On examination for separation from active duty 
in August 1964, the veteran's heart and vascular systems were 
normal on clinical evaluation.  A chest X-ray was also 
normal.  

During an October 1968 quadrennial examination, the veteran 
noted a history of a heart attack in April 1968.  His heart, 
lungs, chest and vascular systems were clinically normal.  

An April 1972 private emergency room report reflects that the 
veteran was seen for complaints of severe shortness of breath 
and chest pains.  Chest X-rays showed initial pulmonary 
congestion with complete clearing.  The discharge diagnosis 
was acute inferior myocardial infarction.  

In August 1977, the veteran filed a claim for service 
connection for hearing loss, a bilateral ear injury and heart 
disease.  

On VA examination in November 1977, the diagnosis was 
arteriosclerotic heart disease with healed myocardial 
infarction and anginal syndrome.  

In a January 1978 decision, the RO granted service connection 
for high frequency hearing loss, residuals of a perforated 
eardrum, and otitis media.  Service connection for heart 
disease was denied.  

On VA examination in April 1978, the diagnoses included 
arteriosclerotic heart disease with angina pectoris; severe 
three vessel coronary artery disease; slight cardiomegaly; 
residual of old myocardial infarction, and sinus 
brachycardia.  

In a May 1978 decision, the RO determined that entitlement to 
pension benefits was established.  Non service-connected 
arteriosclerotic heart disease with angina pectoris was 
considered 60 percent disabling.  

A medical report in connection with his claim for disability 
benefits from the Social Security Administration (SSA) and 
dated in 1983 reflects that the veteran's diagnoses included 
occlusive coronary arteriosclerosis with angina pectoris; 
chronic bronchitis; diabetes mellitus; peptic dyspepsia; 
allergic state; arthralgia; hemorrhoids, and albuminuria of 
unknown origin.  

A VA hospital record shows that the veteran was seen in June 
1985 with increasing complaints of angina.  The diagnosis was 
unstable angina.  Myocardial infarction was ruled out.  

VA hospital records dated from August 1985 to September 1985 
reflect that the veteran was admitted for evaluation of 
coronary artery disease.  The veteran subsequently underwent 
a cardiac catheterization.  The diagnosis was severe three 
vessel coronary artery disease with left ventricular 
dysfunction.  

The veteran's death certificate reveals that he died in the 
hospital on January [redacted], 1998.  The immediate cause of death 
was adult respiratory distress syndrome.  No other causes of 
death were listed.  An autopsy was not performed.  

In March 1998, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  

In an August 1998 statement, Michael Shapiro, M.D. indicated 
that he was the veteran's cardiologist and 
electrophysiologist in 1996.  Dr. Shapiro stated that, at 
that time, the veteran was severely functionally debilitated 
from his coronary artery disease and a prior stroke.  The 
doctor recounted the veteran's history of myocardial 
infarctions in 1968 and 1972.  It was noted that his cardiac 
history continued with the development of sustained 
ventricular arrhythmias for which he underwent implantation 
of an automatic implantable cardioverted defibrillator in 
June 1996.  Dr. Shapiro related that the veteran underwent 
implantation of a ventricular pacemaker in July 1997 due to 
symptomatic bradycardia.  Dr. Shapiro asserted that having 
known the veteran since 1996, he was 100 percent disabled at 
that time.  

During the December 1999 Travel Board hearing, the 
appellant's representative contended that the veteran's death 
certificate was incorrect and that a secondary cause of death 
was his heart condition.  It was noted that an SSA 
determination showed that the veteran was completely disabled 
in 1983.  The appellant testified that the veteran was 
"probably" having minor chest pains at the time of his 
discharge from active duty in 1964.  She related that she met 
the veteran in 1975 following his two earlier heart attacks.  


II.  Analysis

A.  Service Connection for Cause of the Veteran's Death

The appellant essentially contends that during service the 
veteran incurred a heart condition, and that such was a 
secondary cause of his death.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the appellant with her claim.  38 U.S.C.A. 
§ 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records from the veteran's periods of active 
duty are negative for the medical conditions which were 
present at his death in 1998, including adult respiratory 
distress syndrome.  In addition, service medical records are 
negative for treatment or diagnosis of heart disease.  The 
only evidence which describes adult respiratory distress 
syndrome is the January 1998 death certificate which lists 
the condition as the immediate cause of his death.  No other 
causes of death were listed.  Post-service medical evidence 
beginning in 1968 primarily reflects the veteran's ongoing 
treatment for heart disease and history of myocardial 
infarctions.  

It is neither claimed nor shown that the veteran's 
established service-connected conditions (bilateral hearing 
loss, a healed perforated tympanic membrane, and otitis 
media, all rated noncompensable) played any role in his 
death.  

No competent medical evidence has been submitted to show that 
adult respiratory distress syndrome, noted on the death 
certificate, is linked to service (or linked to any 
established service-connected condition).  Statements by the 
appellant and her representative on such matters do not 
constitute competent medical evidence, since, as laymen, they 
have no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  The weight of the evidence demonstrates 
that the primary cause of death (adult respiratory distress 
syndrome) is not related to service or to a service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the circumstances of this case, the Board finds that 
rendering a decision on the claim is permissible, without any 
further assistance to the appellant, because there is no 
reasonable possibility that such assistance would aid her in 
the establishment of service connection for the cause of the 
veteran's death.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

The Board notes that the RO, in the currently appealed May 
1998 decision, denied the claim for service connection for 
the cause of the veteran's death as not well-grounded, while 
the Board is denying these claims "on the merits," in light 
of the recent amendment to 38 U.S.C.A. § 5107, noted above, 
which essentially eliminates the legal requirement to submit 
a well-grounded claim prior to adjudication on the merits.  
That notwithstanding, the Board finds that the RO's actions 
are not prejudicial to the appellant, since, for the reasons 
noted above, the outcome is the same whether the claim is 
considered on the merits or under the now obsolete "well-
grounded" analysis.  Thus, to remand this case to the RO for 
consideration of the now correct legal standard would be 
fruitless and, in light of the above discussion, would not 
result in a determination favorable to the appellant.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


B. Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.807 (2000).  

As noted above, the veteran died from non service-connected 
adult respiratory distress syndrome.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in January 1998, 
his service-connected disabilities were all rated 
noncompensable.  Therefore, he was not in receipt of a total 
and permanent disability evaluation due to service-connected 
disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

